PER CURIAM.
The judgment of conviction and sentence for burglary [§ 810.02(3), Fla.Stat. (1979)], is affirmed as no attack is made on said judgment and sentence upon this appeal. The judgment ’of conviction and sentence for second degree theft [§ 812.014(2)(b), Fla. Stat. (1979)] is reversed and the cause is remanded to the trial court with directions to enter a judgment of conviction and sentence for petit theft [§ 812.014(2)(c), Fla. Stat. (1979)], as the state failed to establish at trial that the alleged stolen property [i. e., jewelry, telephone, lighters, a soda bottle] had a market value of $100 or more at the time of the theft. Negron v. State, 306 So.2d 104 (Fla.1974); Todd v. State, 187 So.2d 908 (Fla. 3d DCA 1966); § 924.34, Fla. Stat. (1979).
Affirmed in part; reversed and remanded in part.